FILED
                             NOT FOR PUBLICATION                            NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSHUA TOLSMA,                                   Nos. 11-35549
                                                      11-35601
               Plaintiff - Appellant,
                                                 D.C. No. 2:09-cv-00489-TSZ
  v.

KING COUNTY; JOHN DOE, 1 and 2,                  MEMORANDUM *

               Defendants - Appellees.



                    Appeals from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Joshua Tolsma appeals from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging constitutional violations and a state negligence claim

arising from an assault against him by a fellow pretrial detainee at the King County




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Correctional Facility. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1258

(9th Cir. 1993), and we affirm.

       The district court properly granted summary judgment as to Tolsma’s claims

against the Doe officers because Tolsma failed to raise a genuine dispute of

material fact as to whether the officers knew of and disregarded a risk to his health

or safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official

cannot be found liable for failing to protect one inmate from another “unless the

official knows of and disregards an excessive risk to inmate health or safety”);

Cousins v. Lockyer, 568 F.3d 1063, 1070-71 (9th Cir. 2009) (explaining that a

violation of a prison regulation does not establish a constitutional violation, and

concluding that further discovery on Doe defendants’ identities would be futile

where plaintiff failed to establish a constitutional violation); Winston v. Dep’t of

Corr., 121 P.3d 1201, 1202-03 (Wash. Ct. App. 2005) (“In order to hold the State

liable for injury to one inmate inflicted by another inmate, there must be proof of

knowledge on the part of prison officials that such an injury will be inflicted, or

good reason to anticipate such, and then there must be a showing of negligence on

the part of these officials in failing to prevent the injury.”).




                                             2                          11-35549, 11-35601
      The district court properly granted summary judgment as to Tolsma’s claims

against King County because Tolsma failed to show that the officers’ actions

resulted in his injuries. See Jackson v. City of Bremerton, 268 F.3d 646, 653-54

(9th Cir. 2001) (“Neither a municipality nor a supervisor . . . can be held liable

under § 1983 where no . . . constitutional violation has occurred.”); Winston, 121

P.3d at 1202-03 (explaining requirements for failure-to-protect negligence claim

against prison officials).

      The district court did not abuse its discretion in denying Tolsma’s motions

under Fed. R. Civ. P. 59 and 60 because Tolsma failed to show that the district

court overlooked one of his claims in error. See Fed. R. Civ. P. 60(a)

(reconsideration is appropriate to correct “a mistake arising from oversight or

omission”); Sch. Dist. No. 1J, 5 F.3d at 1262-63 (setting forth standard of review

for denial of Rule 59 and 60 motions, and stating that, under Rule 59(e),

reconsideration is appropriate if there was “clear error”).

      AFFIRMED.




                                           3                             11-35549, 11-35601